UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

3[2 i/rz

crrYR oRoUP HoLDINos LLC, er az.,
Plainnrfs,

-v- No. l7-cv-7850 (RJS)
QBEHQ§$LQRQEB
FORESITE REALTY MANAGEMENT,
LLC., et al.,

Det`endants.

 

 

RICHARD J. SULLIVAN, Circuit Judge:

Plaintiffs, a group of real estate investment companies, bring this breach of contract action
in connection with Defendants’ alleged mismanagement of several of Plaintifi`s’ investment
properties (See Doc. No. 29 (“SAC”),) Now before the Court is Defendants’ motion for partial
judgment on the pleadings pursuant to Federal Rule of Civil Procedure 12(c). For the reasons set
forth below, that motion is construed as a partial motion to dismiss pursuant to F ederal Rule of
Civil Procedure lZ(b)(6) and is GRANTED in part and DENIED in part.

I.BACKGROUND'
A. Facts

CityR Group Holdings (“CityR Holdings”) is a New }ersey limited liability company that

operates as a real estate investment firm predominantly focused on investments in multi-farnily

apartment buildings across the United States. (SAC 1111 2-3.) As part of its operations, CityR

 

' The facts set forth in this opinion and order are taken from the SAC (Doe. No. 29) and documents incorporated
therein by reference See ATSI Commc 'ns, [nc. i»'. Sham~ Fzmd, L:d., 493 F.3d 87, 98 (Zd Cir. 2007). The Court has
also considered Det`endants’ memorandum of law in support of their motion for judgment on the pleadings (Doc. No.
34 (“Mem.")), Plaintiffs’ brief in opposition (Doc. No. 39 (“Opp’n”)), Det`endants’ reply in support of their motion
(Doc. No. 44 (“Reply”)), and all exhibits attached therein.

Holdings formed affiliated companies to own investment property for its clients and to enter into
contracts with third-party companies to manage those properties (]a'.) Among these affiliated
companies are CityR Group at Lexington Park, LLC (‘“CityR Lexington Park”), CityR Eagle
Landing, LLC (“CityR Eagle Landing”), CityR Group Park Place, LLC (“CityR Park Place”), and
CityR Group at Chestnut Ridge, LLC (“CityR Chestnut Riclge”).2 (Id. W S¢l l.) CityR Holdings
is incorporated in New Jersey, while the other Plaintiffs are incorporated in Delaware. (Doc. No.
12.)

Defendants include Foresite Realty Partners LLC ("Foresite Partners"') ~ which provides
various services to real estate investors, owners, and lenders, including, inter alia, investment
services, asset management services, and real estate-related advisory and consulting services (SAC
1i 14) - and two of its subsidiaries, Foresite Realty Management, LLC (“Foresite Management”)
and Foresite Realty OH, LLC (“‘Foresite OH”) (id. 111 16, 17). Foresite Partners and Foresite
Management are incorporated in Illinois, and Foresite OH is incorporated in Ohio. (Doc. No. 4.)

This action involves five contracts: (l) a July 2014 contract between CityR l-Ioldings and
Foresite Partners to conduct due diligence of a property in Columbus, Ohio (the "'Due Diligence
Agreement”) (SAC 11 28); (2) a September 25, 2014 contract between CityR Lexington Park and
Foresite OH to provide property management services t`or a property in Columbus, Ohio (the
“Lexington Park Management Agreement") (_id. 11 29); (3) a January 23, 2014 contract between
CityR Chestnut Ridge and Foresite Management to provide property management services for a
property in Louisville, Kentucky (the “Chestnut Ridge Management Agreement") (id. 11 32); (4) a
January 5, 2015 contact between CityR Eagle Landing and Foresite Management to provide

property management services for a property in l\/iontgomery7 Alabama (the “Eagle Landing

 

2 CityR Holdings sold CityR Chestnut Ridge on May l, 2017, and CityR Chestnut Ridge is not a plaintiff in this
action (SAC1I 12.)

Management Agreement"`) (ia’. 11 30); and (5) a January 5, 2015 contract between CityR Park Place
and Foresite Management to provide property management services for another property also
located in Montgomery, Alabama (the “Park Place Management Agreement,” and together with
the Lexington Park Management Agreement, the Chestnut Ridge Management Agreement, and
the Eagle Landing Management Agreement, the “l\/Ianagement Agreements”) (id. 11 31).

Plaintiffs allege that Defendants breached all five contracts and contend that Foresite
Partners - despite not being a signatory to the Management Agreements - is liable for the breaches
committed by Foresite Management and Foresite OH on those contractsl (Id. 1111 18-24.)

B. Procedural History

Plaintiffs filed their initial complaint in the New York State Supreme Court, New York
County, on September 12, 2017, alleging multiple violations of Defendants’ contractual and
fiduciary duties. (Doc. No. l, Ex. 1.) Defendants subsequently removed the action to this Court
pursuant to 28 U.S.C. §§ 1332 and 1441. (Doc. No. 1.) Plaintiffs soon thereafter filed an amended
complaint against all Defendants, asserting claims for breach of contract, breach of fiduciary duty,
conversion, accounting_, negligence, and professional malpractice (Doc. No. 13.) On January 31,
2018, Plaintiffs filed a second amended complaint (the “SAC"’), which alleges a single breach of
contract claim - that nonetheless purports to encompass each of the five contracts referenced above
- against the various Defendants. (SAC 1111 87-93.) On l\/Iarch 12, 2018, Defendants moved for
judgment on the pleadings pursuant to Federal Rule of Civil Procedure 12(0). (Doc. No. 31.) The
motion was fully briefed on June 4, 2018. (Doc. No. 44.)

II_ LEGAL SrANDARD
“The standard for addressing a Rule 12(c) motion for judgment on the pleadings is the same

as that for a RuIe l2(b)(6) motion to dismiss for failure to state a claim.” C[eveland v. Caplaw

Emers., 448 F.3d 518, 521 (2d Cir. 2006). To survive a motion to dismiss pursuant to Rule
l2(b)(6) of the Federal Rules of Civil Procedure, a complaint must "‘provide the grounds upon
Which [the] claim rests."" ATSI Cr)mmc 'ns, IHC. v. Shcmr Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007).
The plaintiff must allege “enough facts to state a claim to relief that is plausible on its face."’ Be[l
Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the
plaintiff pleads factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Ashcroff v. Iqbal, 556 U.S. 662, 678 (2009). ln
reviewing a Rule 12(b)(6) motion to dismiss, a court must accept as true all factual allegations in
the complaint and draw all reasonable inferences in favor of the plaintiff ATS] Commc ’ns, 493
F.3d at 98. However, that tenet “is inapplicable to legal conclusions." Iql)al, 556 U.S. at 678.
Thus, a pleading that only offers “labels and conclusions” or "‘a formulaic recitation of the elements
ofa cause of action will not do.” Twomb/y, 550 U.S. at 555. lfthe plaintiff“ha[s] not nudged
[his] claims across the line from conceivable to plausible, [his] complaint must be dismissed.” Id.
at 570.
IH. DISCUSSION

Although Defendants style their motion as one for a judgment on the pleadings under
Federal Rule of Civil Procedure 12(c), such a motion is not permitted until “the pleadings are
closed.” Fed. R. Civ. P. 12(0). Federal Rule ofCivil Procedure 7(a) provides that an answer is a
pleading, and so the pleadings are "‘closed” when a complaint and answer are filed. Fed. R. Civ.
P. 7(a); See also 5C Charles Alan Wright & Arthur R. Miller, Federal Pracrice and Procedure §
1367 (3d ed. 2004) (“Rule 7(a) provides that the pleadings are closed upon the filing of a complaint
and an answer."') Here, none of the Defendants has filed an answer to the SAC, so it would appear

that Defendants’ motion is premature Nevertheless. while this misstep could be grounds for

denying the motion as premature f see Doe v. Unfted Staz‘es, 419 F.3d 1058, 1061 (9th Cir. 2005)
(“Doe’s motion for judgment on the pleadings was filed before the government filed an answer”
and therefore "`was premature and should have been denied."); Nieder[and v. Chase, No. 1 1ch-
6538 (RWS), 2012 WL 2402603. at *5 (S.D.N.Y. June 26, 2012) (“Because ‘the pleadings are not
closed in this case,` Chase’s motion for judgment on the pleadings is denied as premature."
(quoting Srate Farm Fz're & Cas. CO. v. Spma’li`ng Home lnspections, LLC, No. lO-cv»ISS'/, 201 1
WL 4056042, at *2 (E.D. Mo. Sept. 13, 201 l))) - the Court construes Defendants’ motion as a
Rule 12(b)(6) motion to dismiss, and evaluates it under those standards, see lar `l Bus. Machines
Corp. v. Jennifer-Ashley Co., 872 F. Supp. 1256, 1257 (S.D.N.Y. 1995) (“[Plaintiff"s] Rule 12(c)
motion is treated as embracing a [Rule l2(b)(6)1 motion to dismiss.”); see also Andro v_ Union
Carbide Corp., No. 13-cv-5249 (RBK) (KMW), 2014 WL 1371713, at *1 (D.N.J. Apr. 8, 2014)
(treating Rule 12(c) motion as a Rule 12(b)(6) motion); Skr`nner v. Mountar'n Lfon Acquisitz'ons,
IHC., No. l3-CV~00704 NC, 2014 WL 3853424, at *1 (N.D. Cal. Aug. l, 2014) (same).

Defendants’ motion to dismiss is narrow and seeks only (1) dismissal of all claims against
Defendant Foresite Partners under the Management Agreements, and (2) dismissal of all claims
brought by Plaintiff CityR Holdings under the Management Agreements. (Mem. 1.) Defendants
do not seek dismissal of the breach of contract claims brought by Plaintiffs CityR Lexington Park,
CityR Eagle Landing, and CityR Park Place against Defendants Foresite Management and Foresite
OH. (Mem. 14.) Nor do they seek dismissal of the claim against Foresite Partners for breach of
the Due Diligence Agreement. (Opp"n at 5.)

1. Foresite Partners
Defendants contend that Foresite Partners should be dismissed from this case with respect

to the Management Agreements because Plaintiffs have not adequately alleged that Foresite

Partners f which is not a signatory to any of the Management Agreements - is liable for the
contractual obligations of its subsidiaries, Foresite Management and Foresite OH. Defendants
attach the l\/lanagement Agreements to their motion, Which the Court may consider because they
are "‘incorporated by reference” in the operative complaint (SAC 11 26), see A TSI Commc 'm', Inc.,
493 F.3d at 98, and, in any event, are contracts “upon which [the SAC] solely relies and which is
integral to the [SAC],” Rorh v. Jenm`ngs, 489 F.3d 499, 509 (2d Cir. 2007) (quoting Cortec lrrdns.,
Inc. v. Sum Holdi'ng L.P., 949 F.2d 42, 47 (2d Cir. 1991)).

The Management Agreements provide - and the parties agree - that New York law applies
(See SAC 11 26; Mem. 4 n.1.) Under New York law, a party who is not a signatory to a contract
generally cannot be held liable for breaches of that contract. Trans_'formaCor/r, Inc. v. Vr`sra Equr'zy
Partners IHC., 15-cv-337l (SAS), 2015 WL 4461769, at *3 (S.D.N,Y. July 21, 2015) (internal
citations omitted). However, as an exception to this general rule, New York courts also recognize
that

a parent company can be held liable as a party to its subsidiary’s contract if the

parent’s conduct manifests an intent to be bound by the contract, which intent is

inferable from the parent’s participation in the negotiation of the contract, or if the

subsidiary is a dummy for the parent, or if the subsidiary is controlled by the parent
for the parent’s own purposes

Id_ (quoting Horsehead hidus. v. Metallgesel!schqfi AG, 239 A.D.2d 171, 172 (App. Div. lst
Dep’t 1997)). ln addition, a non-signatory “may be found liable for breach of contract without
being an alter ego if its actions demonstrate privity of contract or that it assumed obligations under
the contract."' Id.

In support of their claim that Foresite Partners should be held liable for its subsidiaries’
alleged breaches of the Management Agreements, Plaintiffs argue that Defendants share common
ownership and operations, that Foresite Management and Foresite OH are financially dependent

on Foresite Partners, and that Foresite Management and Foresite OH exist exclusively to serve

6

Foresite Partners. (SAC 1111 19-20.) Plaintiffs further assert that Foresite Partners is explicitly
identified as the “l\/Ianager” of Foresite Management and Foresite OH just above the signature line
in each of the Management Agreements. (Opp’n at 14.)

As to the latter argument, the signature blocks contained in the Management Agreements
all include the name of the Foresite subsidiary, followed by a signature line, identifying “Foresite
Realty Partners, L.L.C.” as "It’s [sic] l\/lanager.” (Doc. No. 32, Exs. N, O, P, Q.) For example,
the signature line in the Lexington Park l\/Ianagement Agreement provides:

Foresite Realty OH, LLC

by: Foresite Realty Partners, L.L.C.

lt’s l\/lanager
B y _[signature]

(Doc. No. 32, Ex. N.) The signature blocks in the other three Management Agreements all mirror
this one. (Doc. No. 32, Exs. O_, P, Q.) At this preliminary stage, the structure of the signature
blocks supports a plausible inference that Foresite Partners - which was otherwise an unnecessary
party to these contracts between two distinct legal entities - ‘“inten[ded] to be bound by [the]
contract[s],” Trans_formaCon, 2015 WL 4461769, at *3. Accordingly, Defendants’ motion to
dismiss Foresite Partners is DENIED. Foresite Partners shall remain a defendant to this suit as to
all five alleged contractual breaches at least until there has been discovery on this issue.
B` CityR Holdings

Defendants also move to dismiss CityR Holdings as a plaintiff, arguing that CityR
Holdings, which is not a signatory to any of the Management Agreements, is also not a third-party
beneficiary of the Management Agreements. (Mem. l.)

Parties asserting third-party beneficiary rights under a contract must establish "(1) the
existence of a valid and binding contract between other parties, (2) that the contract was intended

for [their] benefit and (3) that the benefit to [them] is sufficiently immediate, rather than incidental,

to indicate the assumption by the contracting parties of a duty to compensate [them] if the benefit
is lost.” Mendel v. Hem'y Phipps Plaza W., Inc., 6 N.Y.3d 783, 786 (2006) (quoting Burns Jackson
Mr`!ler Summir & Spr`tzer v. Lz'ndner, 451 N.E.2d 459 (N.Y. 1983)). Furthennore, New York courts
have held that the parties’ intention “to benefit the third party must appear from the four corners
of the instrument." Debary v. Harrah ’.r ()perarr`ng Co., 465 F. Supp. 2d 250, 263 (S.D.N.Y. 2006)
(intemal citations omitted).

The Management Agreements evince no intent to benefit CityR Holdings To the contrary,
CityR Holdings’ affiliated companies clearly and unambiguously signed the contracts at issue on
behalf of themselves - and not on behalf of, or in accord with, CityR Holdings. (Doc. No. 32, Exs.
N, O, P, Q.) Plaintiffs point to no provision in any of the Management Agreements that purports
to grant CityR Holdings third-party ri ghts. Indeed, the Management Agreements direct that notices
should be sent to the signatories - not to CityR Holdings - and contain merger provisions that state
“[t]his Agreement constitutes the parties’ sole agreement and supersedes any prior understandings
or written or oral agreements between them relating to its subject matter."' (See Doc. No. 32, Ex.
N 1111 20.1, 20.6; Ex. O 1111 20.1, 20.6; Ex. P 1111 20.1, 20.6; Ex. Q1111 20.1, 20.6.) In similar situations,
“New York courts have uniformly rejected claims of third-party beneficiary status.” Fashion One
Televfsz`on LLC v. Fashr`on TV Programmgesellschqf? MbH, No. 16-cv-5328 (JMF), 2017 WL
3610513, at *1 (S.D.N.Y. Aug. 22, 2017) (rejecting third-party beneficiary status where contract
directed that notice be sent to the signatory and contained a merger clause). Moreover, in order
for a contract to confer enforceable third-party beneficiary rights, “it must appear ‘that no one
other than the third party can recover if the promisor breaches the contract.”` Debary, 465 F. Supp.

2d at 263 (quoting/trm’ear, fact v. Hughes, 202 A.D.Zd 76, 82 (App. Div. lSt Dep’t 1994)). Here,

the SAC contains no suggestion that the signatories to the Management Agreements - all but one
of whom are Plaintiffs in this action - are unable to enforce the Management Agreements.

lnstead, Plaintiffs argue that “the management agreements at issue here do not contain any
clauses that would preclude a third-party beneficiary status to CityR Holdings." (Opp’n at 3
(emphasis added).) Plaintiffs’ suggestion, however, turns the test entirely on its head, asking the
Court to find that they have adequately pleaded the existence of third-party enforcement rights
flowing to CityR Holdings merely because no clause "precludes” CityR Holdings from being a
third-party beneficiary As noted above, New York law requires more. To hold otherwise would
open the door to third-party enforcement of virtually any contract merely because the agreement
was silent on the subject. That is not the law in New York.

Having failed to plead that any aspect of the Management Agreements gives CityR
Holdings the right to enforce those contracts, CityR Holdings may not proceed as a Plaintiff on
any claims relating to breaches of the Management Agreements. Instead, CityR Holdings may
pursue recovery only for claims alleging a breach of the Due Diligence Agreement, to which it is
alleged to be a named party and signatory

IV. CoNCLUsIoN

F or the reasons set forth above, Defendants’ motion to dismiss is GRANTED in part and
DENIED in part. Foresite Partners remains a defendant in this suit in all respects CityR Holdings
may not enforce any of the alleged breaches of the Management Agreements, but it remains a
plaintiff with respect to Foresite Partners’ alleged breach of the Due Diligence Agreement.

The Clerk of the Court is respectfully requested to terminate the motion pending at Doc.

No. 31. The parties shall adhere to all deadlines in the case management plan and scheduling order

(Doc. No. 27), as amended by this Court’s March 6, 2019 Order (Doc. No. 50).
SO ORDERED.

Dated: March 29, 2019
New York, New York

   

HARD J . SULLIVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation

10

